287 S.W.3d 720 (2009)
AGRICAP, L.L.C., Respondent,
v.
AMERICAN MEAT COMPANY, INC., Appellant.
No. WD 69595.
Missouri Court of Appeals, Western District.
July 21, 2009.
*721 Robert M. Pitkin, Kansas City, MO, for Appellant.
Thomas J. Fritzlen, Jr., Kansas City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., HAROLD L. LOWENSTEIN, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
American Meat Company, Inc. appeals the trial court's judgment awarding Agricap, L.L.C. the amount due, plus interest, on unpaid invoices that were assigned to Agricap from American's suppliers.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).